DETAILED ACTION

This office action is in response to the preliminary amendment filed 7/12/2019. As directed by the amendment, claims 1-10 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-10 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: Line 2 of claim 2 recites, “the straps of the plurality of straps”; it is suggested to amend the claim to recite --the plurality of straps--, as the phrase “the straps” is redundant.   Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the extensions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as three extensions are previously recited, and therefore it is unclear which of the three extensions are being referred back to or whether all of the three extensions are being referred back to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (5,725,484) in view of Chinea (2003/0120189).
Regarding claim 1, Burnham discloses a self-massage device for the arm or leg (manual personal massager) comprising a plurality of straps (32) (transverse filaments of web network grid (18)) attached to a central cord (30) (outer longitudinal filament of web network grid (18)) (col 3, ln 11-14), each strap (32) comprising a plurality of massage elements (22) (massaging member) (col 3, ln 14-18); a handle part (12) (handle) connected to the central cord (30) (col 3, ln 14-18) and configured to enable the movement of the central cord (30) in an upstream and downstream trajectory along the user's arm or leg (user can massage nearly body part by moving the massage members back and forth) (col 2, ln 20-23).
Burnham does not disclose the plurality of straps are elastic.
However, Chinea teaches a massage device including a strap (cord) comprising a plurality of massage elements (rotatable beads) (para [0012]), and wherein the strap is elastic (formed from elastomeric fibers) (para [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of straps of Burnham to be elastic as taught by Chinea in order to allow the straps to expand to be sized to fit a user’s body part (Chinea, para [0013]). 


    PNG
    media_image1.png
    325
    641
    media_image1.png
    Greyscale


Regarding claim 3, as shown in the annotated fig 3 above, Burnham discloses the handle part consists of three extensions of the central cord (uppermost longitudinal cord (30)), where a first extension comprises a first handle element (portion of uppermost longitudinal cord (30) extending to handle (12)), a second extension comprises a second handle element (portion of lowermost longitudinal cord (30) extending to handle (12)), and a third extension (12) (handle) forms a fastener to 
Regarding claim 5, Burnham discloses the massage elements (22) comprise spheres (48) (ball) (col 3, ln 39-42).
Regarding claim 6, modified Burnham discloses a plurality of straps (32) each including a plurality of spheres (22) (col 3, ln 11-16).
Modified Burnham does not disclose the plurality of straps comprises six straps, and each strap of the plurality of straps comprises about fifteen spheres
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of straps of modified Burnham to comprise six straps, and each strap of the plurality of straps comprising about fifteen spheres as it has been held that changes in size and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the size of the web network grid to provide six transverse straps and modifying the size of the transverse straps and massage elements so that each each transverse strap includes about fifteen spheres would have been an obvious modification in order to provide a proper size of the massage elements and web network grid depending on the needs of the person using the device on different body parts (Burnham, col 4, ln 13-16).
Regarding claim 8, Burnham discloses the spheres are polymeric spheres (86) (plastic) (col 4, ln 9-12).
Burnham does not disclose the polymeric spheres are about 2 cm in diameter.

Regarding claim 9, Burham discloses the spheres are spheres with smooth surfaces (48) (col 3, ln 39-42).
Regarding claim 10, Burnham discloses the spheres are spheres with a worked surface (58) (sphere (58) includes wavy protrusions (60)) (col 3, ln 52-55).
Claims 1-2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (1,585,767) in view of Chinea.
Regarding claim 1, Clarke discloses a self-massaging device (massage implement) for the arm or leg comprising a plurality of straps (b) (wire loops) attached to a central cord (as shown in fig 1, plurality of straps (b) together to form a central cord), each strap (b) comprising a plurality of massage elements (a); a handle part (c) connected to the central cord (lines 42-49) and configured to enable the movement of the central cord (b) in an upstream and downstream trajectory along the user's arm or leg (device is configured to be held in one hand and passed lightly over the surface to be treated, can be used to massage the arm) (lines 77-92).
Clarke does not disclose the plurality of straps are elastic.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of straps of Clarke to be elastic as taught by Chinea in order to allow the straps to expand to be sized to fit a user’s body part (Chinea, para [0013]). 
Regarding claim 2, Clarke discloses in fig 1 the straps (b) of the plurality of elastic straps are arranged in substantially parallel planes (each loop of each strap (b) can be configured to be arranged in substantially parallel planes with respect to one another), and the central cord extends substantially perpendicularly to the parallel planes of the straps (b) (if the handle (a) is rotated 90 degrees with respect to the loops of each strap (b), the central cord disposed within the handle would extend substantially perpendicularly to the parallel planes of the straps (b)) (see fig 2 of Clarke)
Regarding claim 5, Clarke discloses the massage elements comprise spheres (c) (preferable spherical) (lines 61-63).
Regarding claim 9, Clarke discloses the spheres (c) are spheres with smooth surfaces (see fig 1 of Clarke, showing the spheres having smooth surfaces).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Chinea as applied to claim 1 above, and further in view of Brisendine (2018/0116901).
Regarding claim 3, modified Clarke discloses a handle part.


    PNG
    media_image2.png
    546
    314
    media_image2.png
    Greyscale

However Brisendine teaches a handle part (18) for a massaging device, and as shown in the annotated fig 3a above, discloses the handle part (18) consists of three extensions of the central cord (12) (central structural member) (para [0033]), where a first extension comprises a first handle element (portion of loop handle (18) forming first handle part of loop), a second extension comprises a second handle element (portion of loop handle (18) forming second handle part the end of the cord), and a third extension 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the handle part of modified Clark with a loop handle consisting of three extensions of the central cord, where a first extension comprises a first handle element, a second extension comprises a second handle element, and a third extension forms a fastener to receive the first and second handle elements, as it would be a substitution of one known massage handle element for another in order to provide the predictable result of providing a loop handle for a user to grip the device (Brisendine, para [0033]).  See MPEP 2143(I)(B).
Regarding claim 4, Clarke discloses the elastic straps (b) and the central cord are formed from a single elastic cord, as the elastic straps (b) are twisted together to form the central cord (see fig 1 of Clarke), and the modified Clarke’s reference discloses the central cord (12 of Brisendine) and the extensions of the handle part (18 of Brisendine) are formed from a single elastic cord, as the central cord (12 of Brisendine) is folded back upon itself and secured with an overhand knot to form the handle (18 of Brisendine) (Brisendine, para [0033]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, Chinea, and Brisendine as applied to claim 3 above, and further in view of Milkman (681,331).
Regarding claim 7, modified Clarke disclose handle elements.
Modified Clarke does not disclose the handle elements comprise spheres.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the looped handle element of modified Clarke by providing spheres to the first and second handle elements forming the loop as taught by Milkman in order to impart a muscle movement to the hands and fingers when grasped by the user’s hand (Milkman, page 2, ln 31-38).
Claims 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Chinea as applied to claim 5 above, and further in view of Burham.
Regarding claim 6, modified Clarke disclose a plurality of straps (b).
Modified Clarke does not disclose the plurality of straps comprises six straps, and each strap of the plurality of straps comprises about fifteen spheres.
However, Burnham teaches a massage device 1-4 teaches a self-massage device for the arm or leg (manual personal massager) comprising web network grid (18) comprising a plurality of straps (32) each including a plurality of massage elements (22) (massaging member) (col 3, ln 11-18), wherein the size of the web network grid (18) and massage elements (22) can vary depending on the needs of the person using it on different body parts (col 4, ln 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of straps of modified Clarke to comprise six straps, and each strap of the plurality of straps 
Regarding claim 8, modified Clarke discloses the massage elements (c) comprises spheres.
Modified Clark does not discloses the spheres are polymeric spheres about 2 cm in diameter.
However, Burnham in figs 1-4 teaches a self-massage device for the arm or leg (manual personal massager) comprising a plurality of straps (32) (transverse filaments of web network grid (18)) attached to a central cord (30) (outer longitudinal filament of web network grid (18)) (col 3, ln 11-14), each strap (32) comprising a plurality of massage elements (22) (massaging member) (col 3, ln 14-18); wherein the massage elements are polymeric spheres (massage members (22) may be balls (48) (col 3, ln 39-42 and made of plastic (82) (col 4, ln 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the spherical massage members of modified Clarke by forming the massage members of plastic to from polymeric spheres as taught by Burnham, as the use of a plastic material to form a spherical massage element is known in the art, and it appears that the spherical 
The now-modified Clarke’s device does not disclose the polymeric spheres are about 2 cm in diameter.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the polymeric spheres of modified Clarke to be about 2 cm in diameter, as it has been held that changes in size and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the size of the polymeric spheres to be 2 cm in diameter by routine experimentation would have been an obvious modification in order to provide a proper size depending on the needs of the person using the device on different body parts (Burnham, col 4, ln 13-16).
Regarding claim 10, modified Clarke discloses the massage elements (c) comprises spheres.
Modified Clarke does not disclose the spheres are spheres with a worked surface.
However, Burnham figs 1-4 teaches a self-massage device for the arm or leg (manual personal massager) comprising a plurality of straps (32) each including a plurality of massage elements (22) (massaging member) (col 3, ln 11-18), wherein the massage elements are spheres with a worked surface (58) (sphere (58) includes wavy protrusions (60)) (col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the spheres of modified Clarke .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng (2019/0125620), Holdorf (2013/0018290), and Truong (2015/0367171) disclose massage devices including a plurality of straps each comprising a plurality of massage elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785